Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 1 of 13 PageID #: 3298
  

      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND

  UNITED STATES OF AMERICA
       Plaintiff

               v.                                                     C.A. No 14-175

  STATE OF RHODE ISLAND
      Defendant



            QUARTERLY REPORT OF THE COURT MONITOR ON THE STATUS OF
                          COURT ORDERED PLACEMENTS

                                           JANUARY 1, 2019 THROUGH March 31, 2019

                                                             JUNE 27, 2018
                                                                   
  

  Introduction
  This report provides an assessment of the State’s progress on achieving supported employment
  placement and performance outcomes required by the Consent Decree and Interim Settlement
  Agreement across all Target Populations for the calendar quarter, January 1, 2019 through
  March 31, 2019. The assessment is based on the State’s quarterly Consent Decree data report
  (see Attachment).1 Progress is measured against placement benchmarks to be achieved by
  January 1, 2020.


  Target Population Census
  The total unduplicated number of individuals in the Consent Decree’s four Target Populations
  was 4,351 on March 31, 2019, slightly higher than the total reported for the previous quarter.
  Adjusting this total census to reflect the numbers of target population members who have died,
  voluntarily left services or are not eligible for developmental disabilities services yields an active
  census of 3,595 individuals. Subtracting from this active census target population members who:
  (a) were employed when the Consent Decree was signed in 2012, (b) are members of the Youth


  
  1   Consent Decree Data Reports Data for Quarter Ending March 31, 2019.


  
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 2 of 13 PageID #: 3299
  

  Transition Target Population2, (c) have received a supported employment variance, and (d) are
  at least 62 years of age and have chosen to retire results in a target population for employment
  totaling 2,257 individuals across the three target remaining populations (see below). Under the
  Consent Decree these individuals must be provided with the opportunity to receive a
  supported employment placement. The number of individuals to be placed by target
  population (updated) is as follows:3
               a. Sheltered Workshop Target Population – 583
               b. Day Target Population – 1,262
               c. Youth Exit Target Population – 412
  The active census of individuals in each of the Consent Decree Target Populations varies
  slightly from quarter to quarter depending on the numbers of individual who leave state
  services during the reporting period and the outcomes of the State’s continuing efforts to
  identify and track target population members.


  Supported Employment Placements
  The Consent Decree and the ISA require the State to meet numerical benchmarks regarding the
  number of target population members who must receive a supported employment placement
  during the pendency of the two agreements. A placement is counted only once for each
  individual. Placements achieved by target population                                
                                                                             
  members who subsequently leave, suspend or terminate
                                                                             
  their employment are considered to be inactive but                                
                                                                                       
  continue to be credited toward the State’s overall placement       &$%*                 &*,
  requirements. The total number of target population               &$%*      -)       '*'
                                                                     &$%+       %%-        (,&
  members who received a supported employment                       &$%+      *&       )((
  placement in an integrated competitive employment                  &$%+      &-       )+'
                                                                    &$%+      ((       *%+
  setting, including individuals previously classified as            &$%,       %&+        +((
  closed placements, increased from 820 on December 31,             &$%,       (&       +,*
                                                                     &$%,       +     +-'(
  2018 to 838 on March 31, 2019, a gain of 18 individuals for       &$%,         &+       ,&$
  the quarter (see Table 1).                                         &$%-         %,       ,',

  
  &
   The Consent Decree does not include placement targets for members of the Youth Transition
  Target Population. 
  3 See Attachment, Report 1 Current Consent Decree Population, Target for Employment.
  4 This total was adjusted to correct duplicate reporting in previous quarter data.




                                                                                                     &
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 3 of 13 PageID #: 3300
  



  The Consent Decree sets annual benchmarks for the placement of members of the Sheltered
  Workshop and Day Program Target Populations that increase on January 1st of each year. All
  members of the Youth Exit Target Population were required to have received a supported
  employment placement by July 1, 2016.


  Table 2 identifies for each Consent Decree population the annual target number of individuals
  required to receive a supported employment placement, the aggregated year-over-year total,
  and the number of placements made by January 1st of each year. The count of individuals in the
  “Placed to Date” column is revised quarterly.

                                                *
                       
                                          +)%*().
                                                        
                                                 
                                                                   
           %                              &$%*      
          !                                             
            &$%*     )$        )$         )+     &)      &)         %%,    (%'        &-
            &$%+     )$        %$$        ,+     &)      )$         %*+    (%'       %$-
            &$%,     )$        %)$       &$)     )$      %$$        '(*    (&*       &')
            &$%-     )$        &$$       &%+    )$      %)$       '*(   (%&       &)+
            &$&$    %$$        '$$              +)      &&)              (%&         
            &$&%    %$$        ($$             %$$      '&)              (%&         
            &$&&    %$$        )$$             &$$      )&)              (%&         
            &$&'    %$$        *$$             &$$      +&)              (%&         
            &$&(    %$$        +$$             &&)      -)$              (%&         


  Youth Exit Target Population. The number of individuals in the Youth Exit Target Population
  has varied each quarter as a result of the State’s continuing efforts to identify and track all
  members of this group. DDD reported a total of 412 Youth Exit Target Population members for
  the quarter ending March 31, 2019, a decrease of 25 from the 437 individuals reported during
  the previous quarter. The number of active Youth Exit Population members who had received a
  supported employment placement as of March 31, 2019 was 257, approximately 62% of the
  placement benchmark of 412 for this population (see Table 3 below). DDD and ORS have
  implemented strategies to improve the employment outcomes achieved by the Youth Exit



                                                                                                     '
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 4 of 13 PageID #: 3301
  

  group, and some progress has been made. However, the State was unsuccessful in achieving its
  goal of placing 100% Youth Exit Target Population members who are interested in pursuing a
  supported employment placement by September 30, 2018 as planned. DDD and ORS must take
  additional steps to achieve supported employment placements for all members of this
  population who are interested in receiving integrated competitive employment.


  Sheltered Workshop Target                                     +
  Population. A total of 6                        $
                                                      +)%*().
  Sheltered Workshop Target                                *(*(         1
  Population members                      &         
                                    #        ,          &)+          (%&         *&0
  received supported
                                            *          &%+          '$$         +&0
  employment placements             
  during the quarter ending       $         (          '*(          &&)        %*&0

  March 31, 2019, bringing the total number of active placements achieved to date to 217 for this
  target population (Table 3). Quarterly placement data reported by the State for the previous 8
  quarters between March 31, 2017 and March 31, 2019 indicates that on average 13 individuals
  from the Sheltered Workshop Target Population received a supported employment placement
  each quarter. To meet the January 1, 2020 benchmark, the State must achieve supported
  employment placements for an additional 83 individuals during the balance of 2019, or
  approximately 28 individuals per quarter. This rate of placement is more than double the
  quarterly average that has been attained during the previous two years.


  Day Target Population. The total number of individuals in the Day Target Population who
  received a supported employment placement by March 31, 2019 was 364, a gain of 4 individuals
  over the previous quarter. The number of Day Target Population members receiving a
  supported employment placement continues to exceed the January 1, 2020 benchmark for this
  target population.


  Average Weekly Hours and Earnings (see Attachment Report 4)
  The Consent Decree requires members of the three target populations who receive a supported
  employment placement in an integrated setting to work an average of 20 hours per week. The
  average weighted number of hours worked per week by members of the three target



                                                                                                   (
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 5 of 13 PageID #: 3302
  

  populations during the quarter ending March 31, 2019 was approximately 13 hours across 358
  individuals, an increase of a little over one hour per week as compared to the previous quarter
  for 228 individuals. On March 31, 2019, 94 members of the Youth Exit Population were reported
  to have worked on average 15.6 hours per week; 120 members of the Sheltered Workshop
  Target Population averaged 13.4 hours per week; and 144 members of the Day Target
  Population averaged 11.2 hours per week. The percentages of target population members
  working more than 20 hours per week decreased significantly during this reporting quarter for
  the Day and Youth Exit Target Populations and showed a slight increase for the Sheltered
  Workshop Target Population.


  The average weighted hourly wage earned by individuals across all target populations was
  $11.07, a slight increase from the average of $10.86 reported for the prior quarter.


  Career Development Planning
  Data reported by the State on the                                           ,
                                                            !
  numbers of target population members
                                                                 +)%*().
  with career development plans includes                      !              1
  individuals whose plans are in process                     "'                 
                                                           --)          % $&%        -+0
  and expected to be completed in the
                                                 #              '-'           '-'        %$$0
  near future as well as individuals who                        *+&           *+&        %$$0
  were employed in 2012. As shown in             
                                               $           % )$-          % )$-       %$$0
  Table 4, career development plans are in
  place for all members of the Youth Exit, Sheltered Workshop and Day Target Populations and
  for 97%, of the Youth Transition Target Population (See Attachment Consent Decree Data
  Report 3a).


  Benefits Planning
  The number and percentage of individuals with benefits plans for the quarter ending March 31,
  2019 was the same as that reported for the previous quarter ending December 31, 2018 (Table 5).
  The State notes that 43 benefits plans were completed during the reporting quarter but only 11
  individuals were Consent Decree target population members and each of these individuals had




                                                                                                                    )
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 6 of 13 PageID #: 3303
  

  already received a benefits plan. As a                                   -
  result, the total number of individuals                    
                                                                +)%*().
  with benefits plans remained the same.
                                                 !               1
  The Consent Decree and ISA require                                  "'                    
  target population members to receive                                            
                                                #             &$$        &)+           +,0
  benefits planning information during
                                                                &$&        &%+           -'0
  the year that the individual is               
  scheduled to enter supported                $                 &+)        '*(           +*0
                                                                  *++          ,',         ,%0
  employment (CD §IV[6], ISA §I[8]).
                                               $          (((          ,',         )'0
  As noted in Table 5 however, only 53%       "'
  of individuals who are employed have received a benefits plan. Although it must be recognized
  that some individuals who are employed have refused to engage in the benefits planning
  process, it is clear that the number of employed individuals with benefits plans falls far short of
  the required benchmark. DDD has increased funding provided to the Sherlock Center to
  continue to expand access to benefts planning services to Consent Decree and ISA target
  population members.


      Summary
  As shown in Table 2 above, the State met the January 1, 2019 supported employment placement
  requirements for the Sheltered Workshop and Day Target Populations. The total number of
  placements achieved by the State for members of the Youth Exit Target Population, however,
  continues to fall significantly below Consent Decree requirements. The Consent Decree calls for
  supported employment placements to be made available for all members of this target
  population interested in employment by July 1, 2016. When this goal was not achieved the
  Monitor requested that the State prepare and implement a plan, strategy and timeline for
  ensuring that all 151 of then identified Youth Exit Target Population members who choose
  employment be furnished with a supported employment placement by June 30, 2017. Although
  progress was made, this placement goal was not achieved. During this period, continued efforts
  by the State to identify members of the Youth Exit Population who were not receiving the
  supported employment services increased the total numbers of Youth Exit Target Population




                                                                                                         *
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 7 of 13 PageID #: 3304
  

  members from 151 to 497 as of March 31, 2017.5 The State took steps to expand its capacity to
  fund and sustain supported employment services by developing and implementing the
  outcome based Person-Centered Supported Employment Program (PCSEP). The initiative did
  not specifically focus on members of the Youth Exit Target Population but was open to all
  individuals receiving IDD services. Although provider funding inducements were later added
  to increase Youth Exit Population participation, the initiative did not significantly impact
  placement numbers for this group. The afore mentioned Report of the Court Monitor6 required
  DDD and ORS to collaborate on the development of a plan to ensure the remaining members of
  the Youth Exit Population would be able to access supported employment within a reasonable
  timeframe. A revised plan was developed identifying the Youth Exit Target Population
  members to be placed and a timeline for ensuring 100% of those individuals who desire
  competitive employment would receive a placement by September 30, 2018. This goal also was
  not achieved. As noted above, as of March 31, 2019 only 257 (62%) of the 412 Youth Exit Target
  Population have received a supported employment placement.


  It is noted that the State is taking important steps to rebuild the developmental disabilities
  service delivery system under the Consent Decree. DDD and ORS have worked to establish
  important links with the RI Department of Labor and Training, developmental disabilities
  services providers, families and advocacy organizations to achieve and sustain supported
  employment outcomes among individuals with IDD receiving publicly funded services.
  Furthermore, BHDDH-DDD is collaborating with the RI Senate’s Project Sustainability
  Commission in its examination of the State’s fee-for-service reimbursement and payment
  system for adults with intellectual and developmental disabilities receiving Medicaid services.
  Additional progress is being made in provider staff training, quality improvement and other
  key areas.


  The fact remains, however, that the numbers of Consent Decree target population members
  who have received a supported employment placement and are employed in competitive jobs
  need to be increased to meet the terms of the Agreement. Supported employment opportunities


  
  5 See Report of the Court Monitor on Consent Decree Compliance Report Period: January 25 2017-
  July 20, 2017, Case 1:14-cv-00175-M-PAS Document 65 Filed 7/27/17, Page 3.
  6 Ibid




                                                                                                   +
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 8 of 13 PageID #: 3305
  

  need to furnished to an estimated 155 individuals from the Youth Exit Target population plus
  83 individuals from the Sheltered Workshop Target Population, 238 in total, by January 1, 2020.
  Past plans developed and implemented by the State to expand integrated supported
  employment placements have had mixed success. Given the increasing number of placements
  required during each of the out-years of the Consent Decree, 2021-2024 (Table 2), it is essential
  that immediate and tangible steps be taken to further build the capacity of both State and
  provider agencies to sustain the high level of training and supported employment placement
  activity required by the Consent Decree both now and into the future.


  Respectfully Submitted,




  Charles Moseley EdD
  Court Monitor
  June 27, 2019




                                                                                                     ,
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 9 of 13 PageID #: 3306
  

                                 ATTACHMENT




                                                                            -
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 10 of 13 PageID #: 3307
  




                                                                            %$
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 11 of 13 PageID #: 3308
  




                                                                            %%
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 12 of 13 PageID #: 3309
  




                                                                            %&
Case 1:14-cv-00175-JJM-PAS Document 93 Filed 06/27/19 Page 13 of 13 PageID #: 3310
  




                                                                            %'
